DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okura US 2017/0293248 A1 (Okura).
Regarding claim 1, Okura teaches a cleaning device, comprising: 
a housing (2a) having an opening that is formed to be opposed to an outer circumferential surface of an image carrier and through which waste toner removed from the outer circumferential surface of the image carrier is introduced inside the housing; 
a cleaning blade (28) that protrudes through the opening toward the outer circumferential surface of the image carrier and has a distal end part that abuts on the outer circumferential surface of the image carrier; 
a toner conveyance path (¶0022) that is provided in a bottom part of the housing and conveys the waste toner introduced through the opening; 
a conveyance screw (47) that includes: 
a rotary shaft (47a) rotatably supported inside the toner conveyance path; and 
a helical vane (between screw blades 47b) formed on an outer circumferential surface of the rotary shaft; and 
a first flicker (63) that is provided between the rotary shaft and the cleaning blade in a horizontal direction and includes: 
a first base portion (60) extending in a direction of the rotary shaft; and 
a plurality of first contact pieces (62) extending from the first base portion toward the conveyance screw to abut on a lower part of an outer circumferential surface of the 62conveyance screw relative to the rotary shaft and arranged along the rotary shaft direction, 
the first flicker using the first contact pieces to press the conveyance screw (47) in a first direction away from a bottom part of the toner conveyance path, 
wherein the first base portion includes: 
a secured portion (61) secured to an inner wall of the housing; and 
a blade (63) opposed portion extending upward from the secured portion to be opposed to the cleaning blade in the horizontal direction, 
the first contact pieces (62a) are connected to an upper end part of the blade opposed portion, and 
a reinforcement member (63a) is stacked on the blade opposed portion (FIG. 4 and 5).  
Regarding claim 2, Okura teaches the cleaning device according to claim 1, wherein the first flicker and the reinforcement member are each formed of a polyethylene terephthalate sheet.  
Regarding claim 3, Okura teaches the cleaning device according to claim 2, wherein a thickness of the reinforcement member is not less than 0.8 times and not more than 1.5 times a thickness of the blade opposed portion.  
Regarding claim 4, Okura teaches the cleaning device according to claim 1, further comprising: 
a second flicker (flicker to the left of 63 shown in FIG. 5) that includes: 
a second base (base portion of 60 to the left of the labeled 63 portion) portion extending in the rotary shaft direction; and 
a plurality of second contact pieces (protrusions 62 to the left of labeled 62 in FIG. 5) extending from the second base portion toward the conveyance screw to abut on an upper part of the outer circumferential surface of the conveyance screw relative to the rotary shaft and arranged along the rotary shaft direction, the second flicker using the second contact pieces to press the conveyance screw in a second direction opposite to the first direction (FIG. 4 and 5), wherein the first base portion includes: 
a plurality of protrusions (see angled end of 62a) provided at the upper end part of the blade opposed portion so as to protrude toward the opening and arranged along the rotary shaft direction; and 
a plurality of waste toner passing concaves (gap between screw 47 and protrusions 62) concaved from the upper end part of the blade opposed portion in a direction opposite to a protruding direction of the protrusions and arranged so as to alternate with the protrusions along the rotary shaft direction, and the reinforcement member is stacked on at least the protrusions of the first base portion (¶0029-¶0052).  
Regarding claim 5, Okura teaches the cleaning device according to claim 4, wherein the first contact pieces and the second contact pieces are alternately arranged along the rotary shaft direction, a width of the waste toner passing concaves in the rotary shaft direction is 16Docket No. 0458.1654 larger than a width of the first contact pieces, and 
the waste toner passing concaves are opposed to the first contact pieces in a direction orthogonal to the rotary shaft (see FIG. 5).  
Regarding claim 6, Okura teaches the cleaning device according to claim 1, wherein the reinforcement member is stacked on a face of the blade opposed portion opposed to the cleaning blade (FIG. 4).  
Regarding claim 7, Okura teaches an image forming apparatus, comprising: 
an image forming portion that transfers toner on the image carrier onto a recording medium so as to form an image (FIG. 1) thereon: and 
the cleaning device according to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852